Citation Nr: 0925569	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  02-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1963 to June 1967.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas which, in part, denied the 
Veteran's claim of entitlement to service connection for 
asbestosis.

The Board remanded this case in December 2003 and July 2005 
for further evidentiary development.  Such was achieved, and 
the Veteran's claim was readjudicated by the Appeals 
Management Center (AMC) in May 2009.  The Veteran's claims 
file has been returned to the Board for further appellate 
review.

Issues not on appeal

The Board denied the Veteran's claim of entitlement to 
service connection for a gastrointestinal disorder, diagnosed 
as gastroesophageal reflux disease (GERD) and gastritis in 
the above-referenced July 2005 decision.  The Board's 
decision is final. See 38 C.F.R. § 20.1100 (2008).

Additionally, according to the Veterans Appeals Contact and 
Locator System (VACOLS), it appears that the Veteran 
perfected an appeal as to a second issue [entitlement to an 
increased disability rating for service-connected 
hemorrhoids], for which it seems he requested a Travel Board 
hearing.  Accordingly, it would be premature for the Board to 
address the issue at this time.  This matter is therefore 
referred to the RO for appropriate action, to include merging 
all perfected appeals, and incorporating any existing 
temporary files with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Board regrets remanding this case a third time; however, 
such is necessary for proper evidentiary development of the 
Veteran's claim.

Additional medical records

The Veteran's claims file contains no medical records from 
May 2005 to the present day.  The Board believes that post-
2005 clinical records, if existing, should be obtained.

Medical examination

In essence, the Veteran claims that he currently has a 
respiratory disorder [asbestosis] which was allegedly caused 
by exposure to asbestos while serving as a painter and 
protective coating specialist during his military service. 

However, the record contains conflicting medical evidence 
regarding whether the Veteran has a current chronic 
respiratory disorder.  In February 2001, Dr. R.A.H. diagnosed 
the Veteran with "bilateral interstitial fibrosis consistent 
with asbestosis" after reviewing a December 2000 chest X-
ray.  See the February 27, 2001 radiology note of Dr. R.A.H.  
Indeed, Dr. R.A.H. subsequently wrote a letter indicating his 
belief that the Veteran had asbestosis.  See Dr. R.A.H.'s 
March 10, 2001 letter.  

Dr. R.A.H.'s findings were confirmed by Dr. C.L.J., who in 
December 2001 opined that the Veteran "does have some degree 
of asbestos related lung disease."            See the 
December 18, 2001 examination report of Dr. C.L.J.  

In contrast, after reviewing chest X-rays taken at the VA in 
2001 and 2003, the March 2004 VA examiner indicated that such 
films "were not felt to show asbestosis," and that he was 
"unable to make a diagnosis of asbestosis."                  
See the March 2004 VA examiner's report, page 2.  While the 
VA examiner diagnosed the Veteran with "possible 
asbestosis" at the time of the examination, it is noted in 
ink on the report that such was "not found" upon further 
evaluation.       See id.  VA outpatient treatment records 
from 2002 to 2005 fail to indicate that that the Veteran 
currently manifests asbestosis or any other chronic 
respiratory disorder.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the Veteran's current diagnosis and 
whether a relationship, if any, exists between the Veteran's 
claimed respiratory disorder and his military service.  These 
questions must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002);                   
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the RO or AMC for the 
following action:

1.  The RO or AMC should contact the 
Veteran through his representative and 
request that he identify, to the extent 
possible, any respiratory treatment he 
received after May 2005.  The RO or AMC 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran and associate 
them with the Veteran's VA claims folder.  
Efforts to obtain these records should be 
memorialized in the Veteran's VA claims 
folder.

2.  The RO or AMC should then schedule the 
Veteran for a VA respiratory examination.  
The examiner should review the Veteran's 
claims folder, and in light of the 
Veteran's medical history and clinical 
findings should render an opinion, with 
supporting rationale, as to whether the 
Veteran currently manifests any chronic 
respiratory disorder, to include 
asbestosis.  If the Veteran does have a 
respiratory disorder, the examiner should 
then determine whether it is it as likely 
as not that the disorder is related to his 
active duty military service.  For the 
purposes of this opinion, the examiner 
should assume that the Veteran was in fact 
exposed to hazardous materials as a 
painter, to include asbestos.  If the 
Veteran does not currently manifest a 
respiratory disorder, the examiner should 
indicate as such, and comment upon the 
findings of Dr. R.A.H. and Dr. C.L.J. in 
light of any negative diagnosis.   A 
report should be prepared and associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development deemed by it to be 
appropriate, the RO or AMC should then 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
respiratory disorder.  If the claim 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case, with a copy to his 
representative.  An appropriate amount of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




